Order unanimously modified so as to require plaintiff to furnish a further bill of particulars as to items 3 and 12 in the demand and, as so modified, affirmed, with $20 costs and disbursements to the appellant. Defendant is entitled to know under item 3 the acts which plaintiff will contend were negligent. The bill, as furnished, restates the generalizations of the complaint. If plaintiff will not claim on the trial that the injury was caused by a defective condition that should be stated in response to item 12; if a defective condition is claimed it should be particularized. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Breitel and Bergan, JJ.